--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.hh


PROMISSORY NOTE

$20,000,000.00 December 25, 2007 


        FOR VALUE RECEIVED, MERHAV (M.N.F) LIMITED, a company formed pursuant to
the laws of the State of Israel, located at 33 Havatzelet Hasharon Street,
Herzlia, Israel (“Borrower”), promises to pay to the order of Ampal-American
Israel Corporation, a New York corporation, located at 111 Arlozorov Street, Tel
Aviv 62098, Israel (“Lender”), at such office of Lender or at such other place
as the holder hereof may from time to time appoint in writing, in lawful money
of the United States of America in immediately available funds, the principal
sum of TWENTY MILLION ($20,000,000.00) Dollars or so much thereof as may then be
the aggregate unpaid principal balance of such loan made by Lender to Borrower
hereunder (the “Loan”) as shown on the schedule attached to and made a part of
this Note. Borrower also promises to pay interest (computed on the basis of a
360 day year for actual days elapsed) at said office in like money on the unpaid
principal amount of the Loan from time to time outstanding at a rate per annum
equal to LIBOR Plus 2.25%. The entire unpaid balance, together with all interest
accrued and unpaid thereon, and all other sums then due and payable to Lender
under this Note shall be due and payable in full on the earlier of (i) December
24, 2008 and (ii) the Financing Date (as defined below) (the “Maturity Date”).
Interest on outstanding amounts hereunder shall accrue on a quarterly basis and
be payable on the earlier of (i) the date on which any portion of the balance of
this Note is converted in accordance with Section 4 hereof or (ii) together with
principal and any other amounts due hereunder, on the maturity hereof. Borrower
further agrees that upon and following an Event of Default and/or after any
stated or any accelerated maturity of the indebtedness evidenced hereby, the
aggregate outstanding principal balance of the Loan shall bear interest
(computed daily) at a rate equal to 5% per annum in excess of the rate
applicable to such Loan, payable on demand. In no event shall interest payable
hereunder be in excess of the maximum rate of interest permitted under
applicable law. If any payment to be so made hereunder becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day and, to the extent permitted by applicable law, interest
thereon shall be payable during such extension.

        All payments made in connection with this Note shall be in lawful money
of the United States in immediately available funds. All such payments shall be
applied first to the payment of all fees, expenses and other amounts due to
Lender (excluding principal and interest), then to accrued interest, and the
balance on account of outstanding principal; provided, however, that after the
occurrence of an Event of Default, payments will be applied to the obligations
of Borrower to Lender as Lender determines in its sole discretion. Borrower
hereby expressly authorizes Lender to record on the attached schedule the amount
and date of the Loan and the date and amount of each payment of principal. All
such notations shall be presumptive as to the correctness thereof (absent
manifest error); provided, however, the failure of Lender to make any such
notation shall not limit or otherwise affect the obligations of Borrower under
this Note.

        In consideration of the granting of the Loan evidenced by this Note,
Borrower hereby agrees as follows:

1. Loan. Lender agrees to make a Loan to the Borrower in the aggregate amount of
$20,000,000 upon the request of the Borrower. The request for the Loan may be
made up until 11:00 a.m., New York time, on the date the Loan is to be made. Any
request for the Loan (i) must be written and may be delivered to Lender via
email or facsimile transmission, (ii) must be accompanied with a full executed
version of the Option Agreement, dated as of he date hereof, between Borrower
and Lender, in the form attached hereto as Exhibit A (the “Option Agreement”)
and (iii) must be accompanied by evidence that the Loan, and the execution,
delivery and performance of this Note and the Option Agreement have been
approved by the board of directors or other governing body of Borrower.




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

2. Prepayment. Borrower may not prepay the Loan at any time in whole or in part


3. Use of Proceeds. The proceeds of the Loan shall be used to facilitate the
Project and to fund the purchase of 11,000 hectares of real property located in
Colombia in connection with the development of an ethanol producing Project more
fully described on Exhibit B.


4. Conversion/Mandatory. This Note shall be convertible into equity interests in
the Project in the manner and in accordance with the Option Agreement. Interest
shall cease to accrue on such portion of the outstanding amounts hereunder
converted on the date of the Option Closing under the Option Agreement.


5. Events of Default. Upon the occurrence of any of the following specified
events of default (each an “Event of Default”): (a) default in making any
payment of principal, interest, or any other sum payable under this Note when
due and such failure shall continue unremedied for a period of 30 days after
Borrower receives notice thereof from Lender; or (b) default by Borrower (i) of
any other obligation hereunder or (ii) in the due payment of any other
obligation owing to Lender or (iii) under any other Loan Document, and the
failure set forth in (i), (ii) or (iii) above shall continue unremedied for a
period of 30 days after Borrower receives notice thereof from Lender; or (c)
default by Borrower in the due payment of any other indebtedness for borrowed
money or default in the observance or performance of any covenant or condition
contained in any agreement or instrument evidencing, securing, or relating to
any such indebtedness, which causes or permits the acceleration of the maturity
thereof; or (d) Borrower becomes insolvent or bankrupt, is generally not paying
its debts as they become due, or makes an assignment for the benefit of
creditors, or a trustee or receiver is appointed for Borrower or for the greater
part of the properties of Borrower with the consent of Borrower, or if appointed
without the consent of Borrower, such trustee or receiver is not discharged
within 60 days, or bankruptcy, reorganization, liquidation or similar
proceedings are instituted by or against Borrower under the laws of any
jurisdiction, and if instituted against Borrower are consented to by it or
remain undismissed for 60 days, or a writ or warrant of attachment or similar
process shall be issued against a substantial part of the property of Borrower
and shall not be released or bonded within 30 days after levy; or (e) Borrower
shall be in default beyond any applicable grace period under any Loan Document;
then, in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, Lender may declare the principal and the accrued
interest in respect of the Loan under this Note to be, whereupon the Note shall
become, immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by Borrower,
provided that in the case of any event described in clause (d) of this Section
with respect to Borrower, the principal of the Loan then outstanding, together
with accrued interest thereon and all fees and other obligations of Borrower
accrued under the Loan Documents, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by Borrower.


6. Collateral Security. This Note is secured by the Pledge Agreement.


7. Covenants. So long as any obligations are outstanding under this Note,
Borrower hereby represents, covenants and agrees as follows:


    (a)        Borrower is the legal and beneficial owner of 4,476,389 shares
(the “Shares”) of Class A Stock, par value, $1.00 per share, of Ampal-American
Israel Corporation, free and clear of any liens, security interests, pledges or
other agreements or encumbrances. Borrower shall not sell, transfer, pledge or
otherwise encumber it right, title and interest in any of the Shares.


2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    (b)        Borrower shall keep Lender timely informed on the progress of the
Project, and provide Lender with reports, analysis, financial and such other
information as Lender may reasonably request.


    (c)        Borrower shall permit Lender, at reasonable times and with
reasonable notice, to inspect the Project. Lender may, and Borrower shall assist
Lender, in reviewing and inspecting any books, records, data or other
information relating to the Project. Lender may make copies of any information
and documents relating to the Project.


    (d)        Borrower shall not sell, dispose or otherwise transfer the
Project or assets thereof, without the consent of the Lender, other than (i) up
to a 35% equity interest in the Project to a single strategic partner, and (ii)
up to a 2.5% equity interest in the Project to Riagro S.A.


    (e)        Borrower shall not merge with or into or consolidate with another
entity; or otherwise dissolve or liquidate without the consent of the Lender.


8. Definitions. As used herein:


    (a)        “Business Day” means a day other than a Saturday, Sunday or other
day on which commercial banks in New York or Israel are required or permitted by
law to remain closed.


    (b)        “Loan Documents” means each document, instrument or agreement
executed pursuant hereto or in connection herewith, together with each other
document, instrument or agreement made with or in favor of Lender, including
this Note, the Option Agreement and the Pledge Agreement.


    (c)        “Pledge Agreement” means the Pledge Agreement, dated as of the
date hereof, between Borrower and Lender, as the same, from time to time, may be
amended, restated, replaced, extended, supplemented or otherwise modified.


    (d)        “LIBOR” means the rate per annum quoted in the London interbank
market for dollar deposits having a term of thirty (30) days, as quoted from
Bloomberg or a similar service as may be selected by Lender from time to time.


    (e)        “Financing Date ” means the date on which (i) Borrower has
obtained from unaffiliated third party debt financing for the Project and (ii) a
unaffiliated third party holds an equity interest on the Project of no less than
25%.


9. Miscellaneous.


    (a)        Borrower agrees to pay on demand all of Lender’s costs and
expenses, including reasonable counsel fees, in connection with the collection
of any sums due to Lender in connection with the enforcement of its rights
thereunder.


    (b)        No modification or waiver of any provision of this Note shall be
effective unless such modification or waiver shall be in writing and signed by a
duly authorized officer of Lender and Borrower, and the same shall then be
effective only for the period and on the conditions and for the specific
instances specified in such writing. No failure or delay by Lender in exercising
any right, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any rights, power or privilege.


3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    (c)        Borrower hereby waives presentment, demand for payment, notice of
protest, notice of dishonor, and any and all other notices or demands except as
otherwise expressly provided for herein.


    (d)        This Note shall be construed in accordance with and governed by
the internal laws of the State of New York.


    (e)        EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).


    (f)        This Note shall be binding upon and inure to the benefit of
Borrower, Lender, all future holders of this Note and their respective
successors and assigns, except that Borrower may not assign or transfer any of
its rights under this Note without the prior written consent of Lender. The term
“Lender” as used herein shall be deemed to include Lender and its successors,
endorsees and assigns. Lender shall have the unrestricted right at any time or
from time to time, and without Borrower’s consent, to assign all or any portion
of its rights and obligations hereunder, and Borrower agrees that it shall
execute, or cause to be executed, such documents, including without limitation,
amendments to this Note and to any other documents, instruments and agreements
executed in connection herewith as Lender shall deem necessary to effect the
foregoing.


    (g)        This Note and the other Loan Documents are intended by the
parties as the final, complete and exclusive statement of the transactions
evidenced thereby. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superceded by this
Note and such other Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Note or such other Loan
Documents.


MERHAV (M.N.F) LTD.


By:
——————————————
Name: Yosef A. Maiman
Title:           Director


4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------